Citation Nr: 0709251	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
tendomuscular strain, both feet with metatarsalgia, left 
foot.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1975 to 
November 1975, from January 1985 to March 1988, and from 
October 1989 to  May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that continued a 10 percent rating for the 
veteran's bilateral foot condition.

By an August 2005 rating decision, the RO increased the 
rating to 20 percent for the veteran's service-connected 
bilateral foot condition, effective August 17, 2004, the date 
of the veteran's claim for an increase.

The veteran has continued to assert that a higher rating is 
warranted. Inasmuch as a higher evaluation for the disability 
is assignable, and the veteran is presumed to seek the 
maximum available benefit, the claim for a higher rating 
remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).
  
In October 2005, the veteran presented testimony before a 
Decision Review Officer at the RO; a transcript of that 
hearing is of record.

The Board also notes that while the issue on appeal has been 
characterized by the RO as a single claim for an increased 
rating for a bilateral foot condition, for the reasons set 
forth below, the decision below addresses this as two issues.

 
FINDINGS OF FACT

1.  The evidence of record shows that the veteran's service-
connected tendomuscular strain of the right foot results in 
chronic pain, cramping, and tenderness, which is productive 
of moderately severe foot impairment.

2.  The evidence of record shows that the veteran's service-
connected tendomuscular strain with metatarsalgia of the left 
foot results in chronic pain, cramping and tenderness, which 
is productive of moderately severe foot impairment.


CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a separate 20 percent, but no higher, rating for 
tendomuscular strain of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5299-5284 (2006).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a separate 20 percent, but no higher, rating for 
tendomuscular strain with metatarsalgia of the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299- 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in September 2004 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
for an increased rating on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the September 2004 letter was sent to the veteran 
prior to the issuance of the November 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  In this regard, VA medical records and private 
medical records have been associated with the claims file.  
The veteran was afforded VA examinations in April 2004 and 
June 2005; reports of which are of record.  In addition, the 
veteran presented testimony before a Decision Review Officer 
at the RO in Togus, Maine; a transcript of that hearing is of 
record.  The veteran has not identified any additional 
evidence pertinent to the claims not already of record, or 
attempted to be located, or requested by VA.  In fact, in 
January 2006, the RO received correspondence from the 
veteran's representative, that the veteran had no other 
information or evidence to give to VA to substantiate his 
claim.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  However the 
veteran has not been provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Because of the favorable finding 
on this claim, the agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the effective date elements when effectuating the 
award. Therefore, the Board finds that the veteran has not 
been prejudiced in the Board's favorable adjudication of his 
appeal for an increased rating.


II.  Analysis

The veteran contends that his service-connected bilateral 
foot condition is more severe than reflected in the current 
single 20 percent disability rating and that he should be 
granted separate 20 percent disability ratings for each foot.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When evaluating disabilities of the musculoskeletal system,  
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.   DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, the RO assigned a single 10 percent disability 
rating for tendomuscular strain, both feet with 
metatarsalgia, left foot, by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5279, which provides for a maximum 10 
percent disability rating for anterior metatarsalgia 
(Morton's disease).   In an August 2005 rating decision, the 
RO increased the rating to 20 percent, by analogy, pursuant 
to Diagnostic Code 5299-5284, effective August 17, 2004.  See 
38 C.F.R. §§ 4.20, 4.27 (2006).

The Board notes that there is not a diagnostic code 
specifically for tendomuscular strain, both feet, the primary 
foot condition, with metatarsalgia left foot (additional 
related condition).  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006); see also 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen). 

The pertinent evidence associated with the claims file 
includes an April 2004 VA examination report that reflects 
the veteran's complaints of daily discomfort, stiffness, 
fatigability, and lack of endurance.  The veteran stated that 
walking increased his discomfort.  In addition, standing on 
his toes, prolonged sitting and standing, walking on uneven 
ground, walking up stairs, and the act of walking itself 
caused pain after a period of time.  The examiner noted that 
the veteran arrived walking with a slight limp.  Pain and 
discomfort were alleviated with rest, elevation and the 
medication he took for his back such as oxycodone and 
OxyContin.  Examination revealed that the veteran had pain 
when standing up on his toes and that there was palpable 
tenderness of the midfoot.  X-rays revealed mild 
osteoarthritic changes to the first metatarsal phalangeal 
joint, bilaterally.  

An April 2004 private medical record shows the veteran's 
complaints of bilateral foot pain on the top part of the 
foot, left greater than the right.  Examination revealed that 
the veteran had marked decrease to vibratory sensations and 
tenderness, bilaterally.  He had pain and stiffness, 
bilaterally, upon range of motion.   He had no edema, 
increased temperature, or color changes.  VA treatment 
records from June to August 2004 reflect that the veteran 
continued to complain of chronic bilateral foot pain that 
increased with walking and movement.  Examination revealed 
normal range of motion with tenderness along the dorsal foot 
and lateral movement.  The assessment was bilateral foot pain 
with x-rays showing mild degenerative joint disease.  A 
September 2004 VA podiatry record notes that an MRI of the 
feet revealed that the veteran had osteoarthritis, 
bilaterally.  

A June 2005 VA examination report reflects that the veteran 
was employed as a mail clerk with the Post Office.  He was 
fully functional in activities of daily living, he could 
drive his own car, and was active with housework and light 
home maintenance.  The veteran stated that since his last 
examination he found that walking increased his pain.  At 
rest his pain was a 1-2 out of 10 and increased to 10 out of 
10 after 10 or more minutes of walking.  He complained of 
weakness, stiffness, heat, and lack of endurance in both feet 
equally.  He denied swelling, redness or fatigability in 
either foot.  He had flare-ups in both feet equally related 
to the weather with frequency related to his activity.  The 
veteran stated that he had missed an average of 10 days of 
work per year due to the pain in his feet.  Attempts to 
alleviate these symptoms included sitting, lying down, 
elevation, and to a limited extent Tylenol.  He did not use 
crutches, braces, a cane, corrective shoes or inserts.  The 
veteran stated that he felt when his feet were bothering him, 
he was less functional, both at work and at home in that his 
symptoms limited his ability to stand and walk.  Physical 
examination showed that the veteran had full range of motion 
of both feet.  The veteran described pain with all range of 
motion testing, in each direction, and on repetition, 
bilaterally.  Neither foot demonstrated increased fatigue, 
weakness or lack of endurance with repetitive range of 
motion.  There was no swelling or erythema of either foot.  
Palpation of the right foot showed tenderness over the dorsal 
midfoot and forefoot as well as along the fifth metatarsal 
laterally.  He had pain standing on his toes and heels of the 
right foot.  There was diffuse tenderness throughout the 
entire left foot.  He was unable to stand on his toes and 
heels of the left foot due to pain.  The veteran had an 
antalgic gait with standing and walking, limping on both feet 
slightly.  The diagnosis was bilateral foot pain with minimal 
radiographic changes of osteoarthritis.  In a June 2005 
addendum, the examiner noted that x-rays revealed mild 
osteoarthritis of the first metatarsophalangeal joint, 
bilaterally.  He opined that he would consider the veteran's 
bilateral foot injuries to be moderately severe from his 
limited ability to stand and walk distances and lost time 
from work. 

In his written statements and hearing testimony, the veteran 
asserts that he has a lot of pain at work because he is 
standing and/or walking during most of his shift, he has 
trouble sleeping at night because of cramping, and he can no 
longer do things he used to enjoy, like bowling, due to the 
pain and cramping in his feet.  

As noted above, the RO has currently assigned a single 20 
percent disability rating for the veteran's service-connected 
bilateral foot disability pursuant to Diagnostic Code 5299-
5284.  

Under Diagnostic Code 5284, a 20 percent evaluation is 
assigned for moderately severe foot injury, and a maximum 30 
percent evaluation is assigned for a severe foot injury.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  With actual 
loss of use of the foot, a 40 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5167 (2006).  However, there 
is no medical evaluation or opinion on file indicating that 
the veteran has actually lost the use of either foot to 
warrant a 40 percent rating under Diagnostic Code 5167. 

The Board is of the opinion that the medical evidence of 
record is in relative equipoise as to the severity of his 
service-connected bilateral foot condition.  Thus, giving the 
veteran the benefit of the doubt, and taking into account 
additional functional impairment caused by pain pursuant to 
Deluca, supra, the Board finds that the assignment of 
separate 20 percent ratings under Diagnostic Code 5299-5284, 
based on a finding of a moderately severe foot injury of each 
foot is warranted.  

The evidence of record demonstrates that the veteran has 
continuous complaints of pain, objective tenderness on 
palpation bilaterally, an antalgic gait, limping on both feet 
slightly, and pain standing on the toes and heels of both 
feet.  Nevertheless, a disability rating in excess of 20 
percent for each foot is not warranted, as the evidence of 
record does not demonstrate that there is severe impairment 
of either foot.  Indeed, while the veteran suffers from the 
symptoms described above, he nonetheless still has full range 
of motion of each foot and toes (See 38 C.F.R. § 4.71a, Plate 
II) and is able to work full time, attend to his activities 
of daily living, and walk without an assistive device.  The 
records also shows that he reported at least some temporary 
relief or reduction of symptoms with rest and elevation of 
his feet.  As such, the Board finds that each of the 
veteran's foot disabilities rises to the level of moderately 
severe impairment under Diagnostic Code 5284, but does not 
rise to the level of severe foot impairment under this 
Diagnostic Code.   

The Board has also considered Diagnostic Codes 5276, 5277, 
5278, and 5283, which concern disabilities of the foot and 
provide for ratings higher than 20 percent.  However, since 
the veteran's right and left foot disabilities are not shown 
by the medical evidence to manifest flatfoot, weak foot, claw 
foot or malunion or nonunion of the tarsal or metatarsal 
bones, these Diagnostic Codes are not applicable.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
The Board emphasizes that the Schedule for Rating  
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.   While the veteran has reported that he 
misses an average of 10 days per year of work because of 
pain, the Board finds this symptomatology to be adequately  
contemplated by the separate 20 percent ratings for each foot 
assigned pursuant to  this decision.  Therefore, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet.  App. 218, 227 (1995).   


ORDER

A separate 20 percent disability rating for service-connected 
tendomuscular strain of the right foot is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A separate 20 percent disability rating for service-connected 
tendomuscular strain with metatarsalgia of the left foot is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


